Case 3:19-cv-00914-TAD-KLH Document 25-1 Filed 02/02/21 Page 1 of 3 PageID #: 153




                                      EXHIBIT A

                                   CLAIMANT TABLE

                   Benson, Q'Juanisha
                   Chambola, Jessica
                   Davis, Kimberly
                   Evans (previously Flowers), Leslie
                   Gray, Fannie
                   Griffin, Alexis
                   Hall, Adrienne
                   Holland, Martrice
                   Holloway, Suzi
                   Hughs (previously Martindale), Taylor
                   Jackson, Moneisha
                   Kelly, Tara
                   Key, Alicia
                   Lively, Katheryne
                   Marsala, Mary “Rachel”
                   McNeely, Kalynn
                   Rogers, Patricia
                   Rogers, Ricki
                   Smith (previously Johnson), Janie
                   Tillman, Jeniece
                   Towns, Nicole
                   Vicknair, Kenneth
                   White, Shameir
                   Wommack, Victoria
                   Young, Nijia




                                          16
Case 3:19-cv-00914-TAD-KLH Document 25-1 Filed 02/02/21 Page 2 of 3 PageID #: 154




                                             EXHIBIT B

                                              RELEASE

         In consideration for $_______________ . _____ paid to me by AH 2007 Management,

  LP, and Aimbridge Hospitality, LLC, in connection with the resolution of U.S. Equal

  Employment Opportunity Commission v. AH 2007 Management, LP, et al., No. 00914 (W.D.

  La.), I, _____________________________________ , waive my right to recover for any claims

  arising under the Equal Pay Act of 1963 (“EPA”) or Title VII of the Civil Rights Act of 1964

  (“Title VII”) that I had against AH 2007 Management, LP, or Aimbridge Hospitality, LLC, prior

  to the date of this release and that were included in the claims alleged in U.S. Equal Employment

  Opportunity Commission’s complaint in the above-referenced action.

         This __________ day of __________________ , ______ .
               DATE                MONTH                   YEAR




                                                      SIGNATURE


                                                      ADDRESS:




                                                 17
Case 3:19-cv-00914-TAD-KLH Document 25-1 Filed 02/02/21 Page 3 of 3 PageID #: 155




                                              EXHIBIT C

                                        NOTICE TO EMPLOYEES

          In 2019, the U.S. Equal Employment Opportunity Commission lawsuit AH 2007
  Management, LP, and Aimbridge Hospitality, LLC, in the U.S. District Court for the Western
  District of Louisiana in alleging that they had violated the Equal Pay Act of 1963 and the Civil
  Rights Act of 1964 by paying a female front desk supervisor and female guest service
  representatives less than a male guest service representative. In 2020, the Court entered a consent
  decree resolving that lawsuit.

           The Equal Pay Act of 1963 and the Civil Rights Act of 1964 are federal laws that prohibit
  an employer from discriminating against an applicant or employee on the basis of sex and gender
  or retaliating against an applicant or employee who reports that their employer discriminated on
  the basis of sex or gender, who reports that their employer allowed others to discriminate on such
  bases, who files a charge of discrimination with the EEOC, or who participates in the
  investigation or prosecution of such a charge.

          Specifically, these laws prohibit an employer from paying an applicant or employee
  less because of that applicant or employee’s sex or gender (for instance, by paying a man
  more than a woman).

         AH 2007 Management, LP, and Aimbridge Hospitality, LLC will not tolerate
  discrimination on the basis of sex or gender and likewise will not tolerate retaliation against any
  employee for reporting such discrimination. Such discrimination can violate federal law. Any
  employee who violates the law will be subject to substantial discipline, up to and including
  termination.

          If you believe you or another applicant or employee have been discriminated or retaliated
  against, please contact the EEOC:

                         Address:       Attn: Legal Unit
                                        U.S. Equal Employment Opportunity Commission
                                        500 Poydras Street, Suite 809
                                        New Orleans, LA 70130
                         Telephone:     504-595-2879
                         E-mail:        andrew.kingsley@eeoc.gov or gregory.juge@eeoc.gov
                         Website:       www.eeoc.gov

         This Notice to Employees must remain posted continuously by AH 2007 Management,
  LP, and Aimbridge Hospitality, LLC, for three years from the date stamped above. This Notice
  to Employees must not be altered, defaced, removed, or covered.




                                                  18
